Alvarez v XL Specialty Ins. Co. (2021 NY Slip Op 03905)





Alvarez v XL Specialty Ins. Co.


2021 NY Slip Op 03905


Decided on June 17, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 17, 2021

Before: Manzanet-Daniels, J.P., Kapnick, González, Shulman, JJ. 


Index No. 655391/19 Appeal No. 14092-14092A Case No. 2021-00317 2021-00405 

[*1]Cesar Alvarez et al., Plaintiffs-Respondents, Steven Mnuchin et al., Plaintiffs,
vXL Specialty Insurance Company, Defendant-Appellant, QBE Insurance Corporation, Defendant. 


Skarzynski Marick & Black LLP, New York (Alexis J. Rogoski of counsel), for appellant.
Sullivan & Cromwell LLP, New York (Brian D. Glueckstein of counsel), for respondents.

Appeal from order, Supreme Court, New York County (Andrea Masley, J.), entered on or about December 29, 2020, which, inter alia, vacated a prior order granting summary judgment against defendant XL Specialty Insurance Company (XL), unanimously dismissed, without costs, as XL is not an aggrieved party under the order. Appeal from order, same court and Justice, entered on or about December 1, 2020, which granted summary judgment against XL and declared that plaintiffs had a right to coverage for causes of action against them in the underlying action pursuant to a 2017-2024 policy issued by XL, except for claims arising from the Seritage transaction, unanimously dismissed, without costs, as moot.
XL is not an aggrieved party of the December 29, 2020 order, which vacated the prior order awarding summary judgment against XL (CPLR 5511).
XL's appeal of the court's prior order, which had granted summary judgment against XL, is moot because the order was subsequently vacated (see Matter of Kyshawn J., 158 AD3d 440 [1st Dept 2018]; Matter of State of New York v Richard TT., 127 AD3d 1528 [3d Dept 2015]). 
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: June 17, 2021